Title: To Thomas Jefferson from Joseph Carrington Cabell, 6 May 1825
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Norfolk.
May 6. 1825.
Your favor of April 15th reached me on yesterday at this place. It had gone on to Warminster when I last had the pleasure of seeing you at Monticello, and was forwarded thence by the mail to Norfolk. I cannot perceive any good ground of objection to the purchase of Mr Perry’s land, in the manner you propose. On the contrary, I give to the measure my most hearty approbation. I am very confident that when the subject is properly explained, it will meet with the support and countenance of the Genl Assembly. I am very thankful for the fulness of your communication, and for the printed copy of the Regulations of the University.I am dear Sir, faithfully yoursJoseph C. Cabell